JP-2002022089-$.did.ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
System claim 1 is considered under 35 USC 101 analysis to be an apparatus claim since there are more apparatus limitations than method limitations.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distance measuring apparatus…. to determine a working distance between the effector housing and the workpiece” in claim 10.  The word “apparatus” is a generic placeholder followed by the functional phrase “to determine a working distance between the effector housing and the workpiece” that does not recite sufficient structure to perform the function.  The preceding phrase “distance measuring” is non-structural.  The disclosed embodiment in the instant specification of the distance measuring apparatus is  “a deployable rod, wire or similar protrusion, and an ultrasonic transducer or optical sensor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 5-8,12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 5 and 17 it is unclear what element (a rotator?) is being rotated at a rotational speed of 9,000 rotations per minute to 20,000 rotations per minute.  Regarding claim 12 is unclear how claim 12 further limits claim 1 since claim limitations direct to the workpiece do not further limit apparatus claim 1.  Claims 6-8 are indefinite solely   because they depend directly or indirectly from claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,13,14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in U.S. Patent Application Publication No. 2016/0368083 in view of Cilia et al. in U.S. Patent Application Publication No. 2014/0332508.  Lowell et al. discloses a repair system (considered to disclose removing surface deviated areas, see paragraphs 8-10), machine (robotic system 20) having  an end effector (element 34, see paragraph 47), a laser system (element 32), the end effector having a proximal end (element 60, see paragraph 55) and a distal end (element 62, see paragraph 55), and a focal lens (element 76, paragraph 57).  Regarding claim 2, Lowell et al. discloses that the end effector further comprises a mirror (element 78, see paragraph 57) contained within the effector housing (see Figure 2) and wherein the mirror is angled to direct the laser beam through an aperture (element 80, see paragraph 57)  Lowell et al. does not disclose a dynamic beam diverter.  Cilia et al. teach using optical prisms (elements 32a,32b, see paragraphs 33-36 and figures 3A-3C) for scanning a laser beam.  It would have been obvious to adapt Lowell et al. in view of Cilia et al. to provide optical prisms as a dynamic beam diverter upstream of the focusing lens of Lowell et al. to scan the laser beam. Regarding claim 13, Lowell et al. discloses method steps of positioning an end effector (see paragraph 55), the end effector having a having a proximal end (element 60, see paragraph 55) and a distal end (element 62, see paragraph 55), and a focal lens (element 76, paragraph 57), but does not disclose diverting a laser beam. Cilia et al. teach using optical prisms (elements 32a,32b, see paragraphs 33-36 and figures 3A-3C) for scanning(diverting) a laser beam. It would have been obvious to adapt Lowell et al. in view of Cilia et al. to provide this to divert the laser beam while directing the laser energy to a workpiece at a location with restricted access.  Regarding claim 14,  Lowell et al. discloses that the end effector further comprises a mirror (element 78, see paragraph 57) contained within the effector housing (see Figure 2) and wherein the mirror is angled to direct the laser beam through an aperture (element 80, see paragraph 57) .  Regarding claim 18, the size of the end effector housing is matter of engineering expediency depending upon the restricted access of the workpiece (e.g. size of the interior of a pipe) being treated by a laser beam. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Cilia et al. as applied to claims 2 and 14 above, and further in view of Atsusha et al. in Japan Patent No. 2002-022,089.  Atsusha et al. teaches a mirror (element 7) movably coupled to an effector housing, wherein the end effector further comprises a mirror actuator (element 8) coupled to the mirror to change the position(orientation) of the mirror.  It would have been obvious to adapt Lowell et al. in view of Cilia et al. and Atsusha et al. to provide this to adjust the angle that the laser beam strikes the surface of the workpiece.
Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Cilia et al. as applied to claims 2 and 14 above, and further in view of Kinoshita et al. in U.S. Patent Application Publication No. 2005/0226556.  Kinoshita et al. teach a wedge prism (see paragraph 61) as an optical element (lens) and supporting an optical element in a bearing (element 4, see paragraph 30) with rotation using vanes (see paragraph 30, unidentified).  It would have been obvious to adapt Lowell et al. in view of Cilia et al. and Kinoshita et al. to provide rotation of the prism by vanes, causing the laser beam to rotate.
Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Cilia et al. as applied to claims 2 and 13 above, and further in view of Turner in WO 2016/122,821 A2.  Lowell et al. teaches a second controller (element 44) for controlling a laser source (element 32) in addition to a controller (element 46) for controlling the actuator but does not disclose the peak power disclosed.  Turner et al. teach a laser pulse peak energy of 1 MW to 20 MW with ultrashort laser pulses (see paragraph 51) that overlaps the range of peak power of 1 KW to 2 MW for repair of transparent materials.  It would have been obvious to adapt Lowell et al., Cilia et al. and Turner to provide this to repair transparent materials.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Cilia et al. as applied to claim 2 above, and further in view of Johnson in GB 2,202,647 A.  Johnson teaches an ultrasonic sensor (see page 3, line 9 to line 18) that is considered to be a distance measuring apparatus, measuring the distance from the effector to the surface of the workpiece.  It would have been obvious to adapt Lowell et al. in view of Cilia et al. and Johnson to provide this to adjust the position of the focusing lens to keep the laser beam focused on the surface of the workpiece.

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japan Patent No. 2003-080,389 discloses rotating a lens to rotate a laser beam to homogenize the laser beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761